MEMORANDUM ***
The district court did not err in denying Walker’s motion to suppress his statements. The police had probable cause to arrest Walker, see United States v. Buckner, 179 F.3d 834, 839 (9th Cir.1999) (attendant facts and circumstances supported a fair probability that passenger in car loaded with a commercial quantity of marijuana was linked to drug trafficking), cert. denied sub nom. Murry v. United States, 528 U.S. 1094, 120 S.Ct. 831, 145 L.Ed.2d 699 (2000), and Walker made his statements voluntarily, see United States v. Turner, 926 F.2d 883, 888 (9th Cir.1991) (statements are not involuntary unless coercive conduct by police caused defendant to make the statements).
Walker’s conduct also qualifies as obstruction of justice, and the district court did not clearly err in finding that Walker threatened his codefendants. See United States v. Dota, 33 F.3d 1179, 1190 (9th Cir.1994). Nor did the district court clearly err in denying Walker a downward adjustment for minimal role. See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.